FILE COPY



    In the Interest of C.C.,
     ChildrenAppellant/s




                               Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 4, 2014

                                       No. 04-14-00003-CV

                          IN THE INTEREST OF C.C., CHILDREN,

                  From the 198th Judicial District Court, Kimble County, Texas
                               Trial Court No. DCV-2012-1292
                                  Susan Hern, Judge Presiding


                                          ORDER
       The clerk’s record was originally due on February 3, 2014. On January 31, 2014, the trial
court clerk filed a Notification of Late Record, stating the clerk’s record would not be filed
because appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant is not entitled to appeal without paying the fee.

It is therefore ORDERED that appellant provide written proof to this court no later than February
14, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to file such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      ___________________________________
                                                      Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court